Citation Nr: 18100283
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 12-16 505A
DATE:
	April 4, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a low back disability and entitlement to service connection for residuals of frostbite are denied.  
FINDINGS OF FACT
1.  The evidence is against a finding that the Veterans low back disability was caused by military service.
2.  The evidence is against a finding that the Veterans residuals of frostbite were caused by military service.
CONCLUSIONS OF LAW
1.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
2.  The criteria for entitlement to service connection for residuals of frostbite have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from March 1976 to March 1979.
The Veteran requested a Board hearing before a Veterans Law Judge (VLJ) in his June 2012 substantive appeal as to his claim of service connection for residuals of frostbite.  A videoconference hearing was scheduled in September 2015; however, the Veteran did not report.  To date, he has not provided good cause for not reporting, nor has he requested that the hearing be rescheduled.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2017).  
The Veterans claim of entitlement to service connection for residuals of frostbite was previously before the Board of Veterans Appeals (Board) in September 2015, where the issue was remanded for further development along with an additional claim of service connection for an acquired psychiatric disorder.  In a December 2017 decision of the Department of Veterans Affairs (VA) Regional Office (RO), the Veterans acquired psychiatric disorder claim was granted and, as such, represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veterans service connection claim for residuals of frostbite returns to the Board for further appellate review.   
The Board notes that the Veterans frostbite claim was initially denied by the RO in September 2003.  The claim was again denied in July 2009 as the RO determined that new and material evidence had not been received sufficient to reopen the claim.  New and material evidence is not required to reopen a claim, however, when after a final decision VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).  In this case, service treatment records were obtained and associated with the claims file in 2015.  These records were not associated with the claims file at the time of the original denial, and are relevant to the claim as they relate to the Veterans claimed in-service injury.  Golz V. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, new and material evidence is not required and the claim may be considered de novo.  38 C.F.R. § 3.156(c).  
The Board also notes that it has merged two pending appeal streams to ensure the most expedient resolution to the claims the Veteran has appealed.  The issue of entitlement to service connection for a low back disability was denied by the RO in April 2012.  The Veteran filed a notice of disagreement with that decision in June 2012, and a Statement of the Case was issued by the RO in June 2015 which continued the denial.  The Veteran perfected an appeal to the Board on this issue in an August 2015 VA Form 9.  
The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Service Connection
Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).
Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  
The Board of Veterans Appeals (Board) must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 
Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
Further, it is the Boards responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
1.  Entitlement to service connection for a low back disability. 
The Veteran asserts that he has a low back disability that is related to his military service.  VA and private treatment records note a history of lower back pain, with degenerative arthritis diagnosed upon VA examination in March 2011.  
As to in-service incurrence, a service treatment record dated December 1976 notes a paraspinal strain.  Remaining service treatment records (STRs), including his separation examination in March 1979, are negative for additional treatment or complaints related to a low back problem.  He also denied recurrent back pain in a report of medical history completed upon separation.  The record is also negative for treatment or complaints of any back problems in the year immediately following service.  
As arthritis is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  
The Veteran filed a claim for Social Security Administration (SSA) disability benefits in 2003, for which multiple medical records were provided to VA and associated with the claims file.  While several disabilities are noted in these records in support of his claim for SSA benefits, no lower back disability was asserted.   
Treatment records from a private rehabilitation clinic dated from March 2006 to December 2008 note physical therapy for a number of orthopedic conditions, including lower back pain.  The Board notes that, while the Veteran asserted a number of post-service causes of his low back pain including from a fall and from exercising, there is no assertion that he injured himself during his military service.  
An MRI of the lumbar spine dated November 2009 showed severe bilateral foraminal stenosis at the L5/S1 as well as a paracentral disc protrusion at the L3/L4.  VA treatment records note the Veteran undergoing physical therapy for his lower back pain in May 2010, where he reported back pain for several years before the symptoms worsened a few weeks prior.  
The Veteran was afforded a VA examination in March 2011, where the examiner was asked to opine as to the etiology of his low back disability.  After review of the claims file and examination of the Veteran, the examiner opined that it was less likely as not that the claimed condition was the same as or was a result of back condition shown during active duty, explaining that that the Veterans STRs reveal that he was treated once during service for a paraspinal strain, with no trauma documented, and that no further evidence of a low back condition was documented until decades after service.  As a 2010 MRI revealed no significant changes to suggest a posttraumatic process, the examiner further opined that his degenerative changes were most likely due to normal aging.  The Board finds this opinion highly probative, as it was offered following an examination and a review of the record.  Moreover, the examiner provided a clear rationale in support of his opinion.  
Based on the foregoing, and as there is no medical evidence in significant conflict with the opinion of the VA examiner, the Board finds the most probative medical evidence is against the Veterans claim.  Thus, the claim must be denied. 
2. Entitlement to service connection for residuals of frostbite. 
A VA podiatry consultation record dated June 2011 notes a diagnosis of peripheral neuropathy secondary to frostbite in the Veterans feet.  The Veteran asserts that this diagnosis of frostbite residuals is related to his military service.    
The Veterans STRs, are negative for treatment or a diagnosis of frostbite.   While the record does reflect a December 1977 complaint of foot pain and a lack of sensation in his big toes along with a profile allowing the Veteran to wear tennis shoes, the physicians impression was pes planus and the Veteran was sent to a podiatrist.  The Board notes that pes planus was also diagnosed in during the Veterans entrance examination in March 1976; however, he denied problems with his feet prior to the December 1977 encounter.  Remaining STRs are negative for further complaints or treatment for foot problems, and no problems with his feet were noted during a separation examination in March 1979.  Post-service medical treatment records, including VA and private treatment records, are also negative for treatment or complaints of frostbite residuals until his initial claim for service connection in March 2003.  
As a chronic condition related to frostbite is not shown to be present during service, or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).
As with the Veterans low back disability claim above, while several disabilities are noted in records in support of his 2003 claim for SSA benefits, no disabilities involving the feet, to include frostbite residuals, were asserted.  In addition, while several complaints involving the Veterans feet are noted in the years following, including plantar fasciitis and pes planus, the record is absent any notation of frostbite residuals until a June 2010 VA podiatry consultation where he was reported numbness across his toes since service.  Neuropathy, secondary to frostbite was then diagnosed in the aforementioned June 2011 VA podiatry consultation record.  An additional podiatry note dated November 2015, however, associates the Veterans neuropathy to radiculopathy caused by his low back disability. 
Pursuant to the Boards September 2015 remand, the Veteran was afforded a VA examination for his claim in December 2017.  The examiner was asked to opine as to the etiology of any frostbite residuals, including the Veterans in-service report of foot pain in December 1977.  After review of the claims file and physical examination of the Veteran, the examiner opined that it was less likely than not that the Veterans claimed frostbite residuals are related of the Veterans December 1977 treatment for foot pain and loss of sensation in his big toes, as this incident was assessed as pes planus and there were no records related to any frostbite injury until the first supposed diagnosis of neuropathy secondary to frostbite decades later in 2011.  Moreover, the examiner explained that the 2011opinion was not consistent with signs and symptoms of cold residual injury, as the physical examination did not indicate findings that meet the definition and presentation of frostbite.  While there may be neuropathy in the Veterans feet as evidenced by VA neurology notes, the examiner further opined that this was likely secondary to his history of hepatitis.  
Based on the foregoing, the Board finds the most probative medical evidence is against the Veterans claim.  While an assessment of neuropathy secondary to frostbite was made by a VA podiatrist in 2011, as the VA examiner noted this record was more than thirty years after service, and contains no actual findings of frostbite or any cold residual injury.  Moreover, in-service treatment records are negative for any such event or treatment.  His December 1977 complaint of foot pain and loss of sensation in his big toes was assessed as pes planus.  While the record indeed shows a history of numerous foot problems, the evidence is against a finding of residuals of in-service frostbite.  Thus, the claim must be denied.  
The Board acknowledges that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d at 1372; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing back and foot pain since service.  Indeed, a history of back and foot pain is confirmed by the record.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to their etiology is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disabilities requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  In any event, the Board finds the medical opinions more probative than the Veterans lay statements as the opinions were offered by medical professionals after examination of the Veteran and consideration of the history of the disabilities, and as the opinions are supported by clear rationale.  
In reaching the above determinations as to both claims, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.
 
 
ERIC S. LEBOFF
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

